DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/FR2018/051032, filed on 04/24/2018, which is entitled to and claims the benefit of priority of FR Patent App. No. 1753678, filed 04/27/2017. The preliminary amendment filed on 10/25/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-9 are pending. Claims 1-9 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 10/25/2019, and 03/02/2020 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Drawings
5.	The drawing is received on 10/25/2019. This drawing is acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 10/25/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
7.	Claims 4-5 are objected to because of the following informalities: It is suggested that “CAS no. in the parenthesis" (all occurrences) be deleted, so as to engender claim language clarity. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 2-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation "wherein the compound of the formula (I)" in line 2  There is insufficient antecedent basis for this limitation in the claim. Claim 3 being depended on claim 2 is rejected as well. 
For the purpose of examination against the prior art, claim 2 is construed to recite “the at least one compound of the formula (I)”. 

10.	Claim 3 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3 recites the limitation "wherein the compound of the formula (Ia)" in line 2  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 3 is construed to recite “the at least one compound of the formula (Ia)”. 


11.	Claims 6-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the limitation "containing a composition" in line 2  There is insufficient antecedent basis for this limitation in the claim. Claims 7-9 being depended on claim 6 are rejected as well. 
For the purpose of examination against the prior art, claim 6 is construed to recite “containing the thermochromic pigment composition”. 

12.	Claims 7-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites the limitation "containing thermochromic pigment microcapsules" in lines 1-2  There is insufficient antecedent basis for this limitation in the claim. Claims 8-9 being depended on claim 7 are rejected as well. 
For the purpose of examination against the prior art, claim 7 is construed to recite “containing the thermochromic pigment microcapsules”. 

13.	Claims 8-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8 recites the limitation "containing an ink composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 being depended on claim 8 is rejected as well. 
For the purpose of examination against the prior art, claim 8 is construed to recite “containing the ink composition”. 


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1-3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US Pat. No. 4,720,301, hereinafter “Kito”) in view of Ghatge et al. (Secondary Plasticizers for Polyvinyl Chloride (PVC) Epoxidized Ester, Intern. J. Polymeric Mater., 1983, Vol. 10, pp. 121-130, hereinafter “Ghatge”).

Regarding claims 1-3: Kito teaches a thermochromic pigment composition (Col. 1, lines 55-61) comprising (A) at least one electron-donor dye compound (Col. 4, lines 58-62 to Col. 5, lines 1-13), (B) at least one electron-acceptor compound (Col. 5, lines 14-68 to Col. 6, lines 1-62, and (C) at least one compound corresponding to the formula (I) such as myristyl benzoate, cetyl benzoate or steraryl benzoate (Col. 6, lines 63-68 to Col. 7, lines 1-43). Kito does not expressly teach R1 in the formula (I) is O-alkyl or (CH2)12-18CH3.  
	However, Ghatge teaches the synthesis of 3-pentadecenylphenyl stearate, 3-pentadecenylphenyl oleate and 3-pentadecenylphenyl linoleate as plasticizers (Page 121, Abstract, lines 1-4; Page 122, Experimental, lines 1-4) with benefit of providing plasticizer structure satisfies the best possible combination of properties (Page 121, Introduction, lines 105) such enhance light stability (Page 121, Introduction, 2nd para, lines 1-2), as tensile strength, permanence, volume resistivity and percent retention of the physical properties after aging, decrease in hardness and increase in percent elongation as the proportion of the plasticizer-extender mixture (Page 130, 2nd para, lines 3-5).  
In an analogous art of the thermochromic pigment composition,  and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the at least one compound corresponding to the formula (I) by Kito, so as to include R1 moiety in the formula (I)  as (CH2)12-18,CH3 group as taught by Ghatge, and would have been motivated to do so with reasonable expectation that this would result in providing plasticizer structure satisfies the best possible combination of properties (Page 121, Introduction, lines 105) such enhance light stability (Page 121, Introduction, 2nd para, lines 1-2), as tensile strength, permanence, volume resistivity and percent retention of the physical properties after aging, decrease in hardness and increase in percent elongation as the proportion of the plasticizer-extender mixture as suggested by Ghatge (Page 130, 2nd para, lines 3-5).  

Regarding claim 6: Kito teaches a thermochromic pigment microcapsule containing the composition (Col. 7, lines 51-56).

Regarding claim 7: Kito teaches an ink composition containing the thermochromic pigment microcapsules (Col. 7, lines 51-56).

Regarding claim 8: Kito teaches a writing instrument containing the ink composition (Col. 7, lines 51-56).

	Regarding claim 9: Kito teaches the writing instrument, wherein the writing instrument is a friction erasable ballpoint ink pen (Col. 10, lines 67-68 to Col. 11, lines 1-4). 


16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US Pat. No. 4,720,301, hereinafter “Kito”) in view of Ghatge et al. (Secondary Plasticizers for Polyvinyl Chloride (PVC) Epoxidized Ester, Intern. J. Polymeric Mater., 1983, Vol. 10, pp. 121-130, hereinafter “Ghatge”) as applied to claim 1 above, and further in view of Sekiguchi et al. (US Pub. No. 2012/0227623 A1, hereinafter “Sekiguchi”). 
Regarding claim 4: The disclosure of Kito in view Ghatge is adequately set forth in paragraph 15 above and is incorporated herein by reference. Kito in view Ghatge does not expressly teach the electron-donor organic dye is selected form the group consisting of  3-(4-diethylamino-2-ethoxyphenyl)-3-(1-ethyl-2- methylindol-3-yl)-4-azaphthalide (Blue 63, CAS no.: 69898-40-4). 
	However, Sekiguchi teaches a liquid ink  (Page 1, [0008)comprising a leuco dye such as Blue 63 (Page 2, [0018]), a developer (Page 1, [0015]-[0016]), and a solvent (Page 2, [0019]). Sekiguchi teaches a single type of  leuco dye can be used or two or more types thereof can be mixed for use. If the leuco dye is appropriately selected, because various colors can be developed, it is also easily used in color applications. Among these, particularly suitable materials are triphenylmethane-based leuco dyes, fluoran-based leuco dyes and phenylindole phthalide-based leuco dyes (Page 2, [0018]). 
In an analogous art of the ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electron-donor organic dye by Kito so as to include the electron-donor organic dye such as Blue 63 as taught by ‘623, and would have been motivated to do so with reasonable expectation that this would result in providing various colors that can be developed, and easily can be used in color applications as suggested by Sekiguchi (Page 2, [0018]).
It is noted that the substitution of equivalents (i.e., the electron-donor organic dye) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).




17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US Pat. No. 4,720,301, hereinafter “Kito”) in view of Ghatge et al. (Secondary Plasticizers for Polyvinyl Chloride (PVC) Epoxidized Ester, Intern. J. Polymeric Mater., 1983, Vol. 10, pp. 121-130, hereinafter “Ghatge”) as applied to claim 1 above, and further in view of Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “Wang”).

Regarding claim 5: The disclosure of Kito in view Ghatge is adequately set forth in paragraph 15 above and is incorporated herein by reference. Kito in view Ghatge does not expressly teach the electron-acceptor organic dye is selected form the group consisting of 1,1-bis(4-hydroxy-3-methylphenyl) cyclohexane (CAS no.: 2362-14-3), and 2,2-bis(4-hydroxy-3-methylphenyl)propane (Bisphenol C, CAS no.: 79-97-0) (Page 2, [0012]). 
However, Wang teaches thermochromic pigment composition (Page 1, [0004]) comprising: (A) at least one electron-donor organic dye compound such as developers (Page 2, [0011]-[0012]; Page 3, Table 2), (B) at least one electron-acceptor compound such as fluoran based thermochromic dyes (Page 2, [0005]; Table 1; Page 15, [0062], Table 8), and  (C) light stabilizers as additives which prevent degradation of a product due to exposure to ultraviolet radiation. Wang teaches additives used to fortify the encapsulated thermochromic systems by imparting a resistance to degradation by ultraviolet light by have a dual functionality of also reducing the width of separation over the hysteresis window (Page 5, [0017]-[0018]), wherein the electron-acceptor compound is selected form the group consisting of 1,1-bis(4-hydroxy-3-methylphenyl) cyclohexane (CAS no.: 2362-14-3), and  2,2-bis(4-hydroxy-3-methylphenyl) propane (Bisphenol C, CAS no.: 79-97-0) (Page 2, [0012]) with benefit of providing weak acids that can be used as a color developers act as proton donors, changing the dye molecule between its leuco form and its protonated colored, while stronger acids make the change irreversible (Page 2, [0012]).    

In an analogous art of  the ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electron-donor organic dye by Kito so as to include the electron-donor organic dye as taught by Wang, and would have been motivated to do so with reasonable expectation that this would result in providing weak acids that can be used as a color developers act as proton donors, changing the dye molecule between its leuco form and its protonated colored, while stronger acids make the change irreversible as suggested by Wang (Page 2, [0012]).    
It is noted that the substitution of equivalents (i.e., the electron-acceptor organic dye) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).


Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/23/2022






: